11-2178-ag
    Yang v. Holder
                                                                                  BIA
                                                                             Nelson, IJ
                                                                          A087 443 590
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 25th day of April, two thousand twelve.

    PRESENT:
             JON O. NEWMAN,
             ROBERT A. KATZMANN,
             DENNY CHIN,
                  Circuit Judges.
    _______________________________________

    ZHAO ZHONG YANG,
             Petitioner,

                     v.                                    11-2178-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Michael Lehach, Lehach & Filippa,
                                  LLP, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Emily Anne Radford,
                                  Assistant Director; Erica B. Miles,
                                  Senior Litigation Counsel, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DENIED.

    Zhao Zhong Yang, a native and citizen of the People’s

Republic of China, seeks review of an April 29, 2011,

decision of the BIA affirming the June 24, 2010, decision of

Immigration Judge (“IJ”) Barbara A. Nelson, which denied his

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”).     In re Zhao

Zhong Yang, No. A087 443 590 (B.I.A. Apr. 29, 2011), aff’g

No. A087 443 590 (Immig. Ct. N.Y. City June 24, 2010).    We

assume the parties’ familiarity with the underlying facts

and procedural history in this case.

    Under the circumstances of this case, we have reviewed

the IJ’s decision as modified by the BIA, and assumed that

Yang’s asylum application was timely filed.     See Xue Hong

Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir.

2005).   The applicable standards of review are well-

established.   See 8 U.S.C. § 1252(b)(4)(B); see also Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For asylum applications such as Yang’s, governed by the

amendments made to the Immigration and Nationality Act by


                              2
the REAL ID Act of 2005, the agency may, considering the

totality of the circumstances, base a credibility finding on

an applicant’s “demeanor, candor, or responsiveness,” the

plausibility of his account, and inconsistencies in his

statements, without regard to whether they go “to the heart

of the applicant’s claim.”   See 8 U.S.C.

§ 1158(b)(1)(B)(iii).   We will “defer to an IJ’s credibility

determination unless, from the totality of the

circumstances, it is plain that no reasonable fact-finder

could make such an adverse credibility ruling.”     Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008).     In this case,

the IJ reasonably based her adverse credibility finding on

the inconsistencies between Yang’s application and his

testimony, as well as the implausibilities in his testimony.

    In his asylum application, Yang indicated that he was

not home when the officials came to take him for

sterilization, and that they told his wife that he must

report to the family planning office within ten days, but he

testified that officials came to his home and told him

personally that he must report “the next day” for

sterilization.   Additionally, although Yang stated in his

application that family planning officials continued to

search for him, and returned to his home several times, he

                              3
testified only that he went into hiding after the initial

visit, without mentioning that the officials ever returned

to his home.     Yang also gave inconsistent testimony

regarding when and where he was baptized, vacillating

between October 2007 and October 2008 before eventually

settling on 2008 in New York, and then later testifying that

he was first baptized in 2004 at his church in China, Yang

submitted as evidence a baptismal certificate showing that

he was baptized in New York on December 21, 2008.

    The IJ also reasonably relied on Yang’s implausible

testimony to support her adverse credibility finding.     See

Wensheng Yan v. Mukasey, 509 F.3d 63, 67 (2d Cir. 2007);

Siewe v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007).     The

IJ reasonably found implausible Yang’s testimony that his

wife was too ill to undergo a sterilization procedure given

that Yang did not know anything about her illness or

treatment.     The IJ also reasonably found implausible Yang’s

submission of his baptismal certificate from his church in

China, on church letterhead with a seal, given that Yang had

testified that the church was an underground church seeking

to remain secret.




                                4
    Based on these inconsistencies and implausibilities,

the totality of the circumstances supports the agency’s

adverse credibility determination, and we will defer to that

finding.   See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin,

534 F.3d at 167.   Because the only evidence of a threat to

Yang’s life or freedom, or that he was likely to be

tortured, depended upon his credibility, the adverse

credibility determination in this case necessarily precludes

success on his claims for asylum, withholding of removal,

and CAT relief.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d

Cir. 2006); Xue Hong Yang, 426 F.3d at 523.

    For the foregoing reasons, the petition for review is

DENIED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe, Clerk




                               5